DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 10, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The response filed June 10, 2022 (hereafter the "6/10 Reply") has been entered, and Claims 1 and 4 have been amended.
Claims 1, 3-6, 10-12, 19-20, 25, 27-29, 48, 68 and 79-80 remain pending, with Claims 27-29, 68 and 79-80 withdrawn from consideration as directed to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 10-12, 19-20, 25 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The inclusion of dependent Claims 3, 6-6, 10-12, 19-20, 25 and 48 is due to their dependencies from Claims 1 and 4.
Each of independent Claims 1 and 4 were amended to recite “wherein the particle is not washed between steps” (emphasis added; see wherein clause following part (e) in Claim 1 and second wherein clause following part (h) in Claim4).  
First, there is insufficient antecedent basis for the limitation “steps” in each of Claims 1 and 4.
Second, this lack of antecedent basis creates confusion regarding the meaning of “between steps”.  For example, is that phrase to be understood as meaning --between [any two] steps-- or as between two particular, but unspecified, steps?  
The ambiguity is increased with consideration of the dependent claims.  For example, dependent Claim 3 recites additional part “(f) contacting” and part “(g) extending”, and it is unclear whether these are “steps” as recited in Claim 1.  
Therefore, the scope of each of Claims 1 and 4 is ambiguous.  
In light of the foregoing, Claims 1 and 4, as well as Claims 3, 6-6, 10-12, 19-20, 25 and 48, are indefinite. 
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, it is strongly suggested to revise the term “comprising” in line 2 of each of Claims 1 and 4 to recite --comprising the following steps-- and to revise the above quoted phrase in each of Claims 1 and 4 to recite --wherein the particle is not washed between any two steps herein --

Claim Rejections - 35 USC§ 103 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 10-11, 25 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Kishi et al. (US 2019/0106733 Al, published 4/11/2019, effectively filed 2/16/2017 or earlier, as previously cited) in view of Kishi et al. (US 2020/0362398 Al; published 11/19/2020; effectively filed January 9, 2018; hereafter "Kishi '398") and Hindson et al. (US 2014/0378349 Al; published 25 December 2014; cited in IDS filed 27 April 2020), all three as previously cited.
This rejection has been previously presented and has been revised in light of amendments to Claim 1.
Kishi et al. teach a method of elongating oligonucleotide strands with use of hairpins to serve as templates for strand extension of a primer (also referred to as a “primer exchange reaction”, or PER) using DNA polymerase with strand displacement activity (see their Figs. 1A, 1B, 1C, and 2A, parts i through iii; and at least pg 5, ¶0026). 
Regarding Claim 1, Kishi et al.'s Fig. 1A shows an element 1 which corresponds to "an input primer" in part (a) of Claim 1; elements 1', 2 and 2' are part of a hairpin structure that  corresponds to "a first hairpin molecule" in part (b), lines 5-6 of Claim 1; element 1' corresponds to "an unpaired first 3' toehold domain" in part (b)(i) of Claim 1; elements 2 and 2' correspond to "a first paired stem domain" in part (b)(ii) of Claim 1; and the loop connecting elements 2 and 2' corresponds to "a first hairpin loop domain" in part (b)(iii) of Claim 1 . Fig. 1A also shows termination (i.e. stoppage) of strand extension of element 1 at a position between the stem region formed by elements 2 and 2' (see lower right portion of Fig. 1A), which corresponds to part (b)(iv)(2) in Claim 1.
Moreover, Fig 1A shows Primer binding, which corresponds to the hybridized "input primer" in part (c) in Claim 1; and shows Strand displacing elongation, which corresponds to "extending the input primer" and to "displacing the 5' subdomain" in part (c) in Claim 1; and shows Branch migration, which corresponds to "a first extended oligonucleotide comprising the input primer" in part (c) in Claim 1.
Also regarding Figure 1C, Kishi et al. teach that in part (iii), a strand displacing polymerase elongates an input primer until the polymerase is stopped, when “[b]ranch migration displaces the synthesized b domain (step 3).  The [elongated] a b transcript dissociates from the hairpin, and the hairpin is recycled (step 4)” (emphasis added; see pg 5, ¶0026).  Additionally regarding that dissociation, Kishi et al. further teaches that after “elongation has terminated, the displaced stem region of the molecule can re-hybridize with its opposing strand on the molecule to displace the primer sequence to a point that it can spontaneously dissociate from the catalytic molecule” (emphasis added; see pg 8, ¶0072 and pg 29, ¶0302).  A skilled artisan would recognize spontaneous dissociation of an extended primer from its template as occurring without requiring a “wash” to cause the dissociation.  Moreover, a search of Kishi et al. for the term “wash” or a derivative thereof, found two non-limiting instances in Example 3 (see pg 30, ¶¶0310 and 0312) and one instance in the unrelated context of oligonucleotide synthesis (see pg 38, ¶0401).  
Additionally, and with respect to the additional extensions in Claim 3, Kishi et al. teach assembly of long oligonucleotides "such that at least 30 bases are copied per elongation" by  use of a "staged assembly strategy [] where each hairpin is introduced sequentially to elongate a primer strand docked to a surface" (see e.g. pg 30, ,i,i0309-0310, and especially Fig. 5, which illustrates results from sequential extension with 5 hairpins, and so corresponds to Claim 3).
Furthermore, each of Kishi et al.'s element 2 in Fig. 1A, element 3 in Fig. 1B and 1C, elements b through f in Fig. 2A, and elements 2 through 6 in Fig. 5, is an oligonucleotide sequence that corresponds to "a coupling segment" in Claims 1 and 3.  And with respect to "payload segment" in Claims 1 and 3, the 5' end of each of the above elements (i.e. oligonucleotide sequences) generally corresponds to "payload segment" as shown by the example of a "payload" being the CNVK crosslinker at the 5' end of element 2 in the hairpin of Fig, 12C (see also pg 34, ¶0345).  This corresponds to the "payload segment is 5' of the first coupling segment" in Claims 1 and 3.
It is further noted that Fig. 1A and 1B of Kishi et al. is highly similar to Fig. 1A and 1B of the instant application as follows:

    PNG
    media_image1.png
    207
    308
    media_image1.png
    Greyscale
 
Moreover, Figures 44A-44F illustrate embodiments of a hairpin molecule with a 3' overhang, wherein a first duplex region containing "b", "t", "b*" and "t*" corresponds to a "payload segment" and a second duplex region containing "x" and "x*" corresponds to a "coupling segment", and wherein two different sequences are used in the first duplex region containing "t*" and "b*": ACATACT CATCTCG versus ACATACT CATCTC (see Fig. 44F, first two sequences, left portion, with corresponding change in "t" and "b").  These (14-mer) sequences correspond to a "payload segment" comprising "at least 3 nucleotides", as present in Claims 1 and 3.
Although Kishi et al. teaches a primer attached to a surface, they do not expressly teach their primers as attached to a "particle" (as presented in part (a) of Claim 1) during elongation using a hairpin.  They also do not teach a "payload segment" comprising a "barcode segment [that] is selected from a [] set of barcode segments" as recited in Claim 1 (see lines 41-52).  They also do not teach a "unique molecular identifier" (i.e. barcode), as presented in Claims 3 and 10.
Yet Kishi et al. further teach the staged assembly approach of their Fig. 5 using "[m]agnetic streptavidin beads [] so that the strands are pulled down with magnets for buffer exchange" where the strands refers to the extension products of "primers [] labeled with biotin on their 5' ends" (see e.g. pg 30, ,i,i0311-0312), which "beads" correspond to part (a) of Claim 1 and to "a metal" as present in Claim 25. 
And Kishi et al. do teach the use of different sequences in a first duplex region containing "b", "t", "b*" and "t*", which can be used to uniquely identify two different hairpins (see Figs 44A-44F) via a portion (of the 14-mer sequences that are ACATACT CATCTC§ and ACATACT CATCTC£ as described above; see Fig. 44F) as unique molecular identifiers of one hairpin versus another. 
Kishi '398 teach a method like that of Kishi et al. (compare e.g. Figs. 2A and 2B of the former to Fig. 2A of the latter), demonstrating the two documents as directed to a common field of endeavor.  Kishi ‘398 also teach the “[b]asic Primer Exchange Reaction (PER) cycle” with “[s]pontaneous dissociation of the primer from the hairpin” (see pg 4, ¶0030 and Fig. 1), which further supports their teachings as in a common field of endeavor with Kishi et al.  
Kishi '398 further teach the use of "fluorophore-labeled dNTPs during PER extension (of an input primer as taught by Kishi et al.) to barcode each extension reaction, either by using different fluorophores for each of sequentially grown probe strands or by relying on the differential fluorescent colors arising from the different sequences to map each fluorescent point color to a specific target" (emphasis added; see ¶0120); and the use of multiple PER hairpins "per target to grow repetitive barcoded sequences, or to grow repetitive domains that are split across multiple hairpin synthesis steps" (emphasis added; see ¶0313) where those grown repetitive barcoded sequences may be used as probes in the strategies for imaging in Figures 7C and 8 (see ¶0312 and “four probes with different primer extension overhangs” therein).  This possible use is unrelated to the teachings regarding PER that are relied upon in this rejection.  
Additionally, Kishi ‘398 teach the barcoding may be based on a portion "smaller in length than the repeated domain on the PER-synthesized scaffold" (ibid).
Hindson et al. teach a method of preparing a barcode library wherein 
"[a] plurality of separate first bead populations can be provided and a first oligonucleotide comprising a first barcode sequence segment can be attached to the separate first bead populations, such that each separate first bead population comprises a different first barcode sequence segment attached thereto. The separate bead populations can then be pooled to provide a first pooled bead population. The first pooled bead population can then be separated into a plurality of second bead populations. A second oligonucleotide comprising a second barcode sequence segment may be attached to the first oligonucleotide attached to the second bead populations, such that each of the separate second bead populations comprises a different second barcode sequence segment. The separate second bead populations can then be pooled to provide a second pooled bead population that comprises a barcode library" (see pgs 3-4, ¶0024 and Figure 4 on sheets 6-11 of their drawings).  

See also pages 20-22, ¶¶0183-0189. A skilled artisan would recognize the sequential addition of barcodes to be analogous to the sequential lengthening shown in Fig. 5 of Kishi et al.
Hindson et al. further teach their "barcode sequence segments may be independently selected from a set of barcode sequence segments or the first and second barcode sequence segments may each be selected from separate sets of barcode sequence segments" (see e.g. pg 24, ¶0208), which corresponds to lines 41-52 of Claim 1. They further teach barcode lengths (ibid) and use of "at least 10 different barcode sequence segments, at least 50 different barcode sequence segments, at least 100 different barcode sequence segments, at least 500 different barcode sequence segments, [and] at least 1,000 different barcode sequence segments" (see pg 24, ¶0209), which corresponds to Claim 11.
First, and regarding Claims 1 and 25, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Kishi et al. by attaching primers, labeled with biotin on their 5' ends, to magnetic streptavidin beads before strand extending the primers (in light of Kishi et al.'s teachings, e.g. Fig. 5), with a reasonable expectation of successfully facilitating the manipulation and handling of the extended strands by attaching them to a solid support without surprising or unexpected results.  Additional expectation of success for the attachment is provided by demonstration that attachment to such beads would not interfere with elongation, as shown by Kishi et al. in ¶0312, which states that in testing the staged assembly approach, the biotin labeled primers were "docked onto a surface coated with streptavidin."
Further to the above, and regarding Claims 1, 3, 10-11 and 25, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to 
(1) modify the method of Kishi et al.(with bead attached primers as explained above) to use at least a portion of the hairpin region corresponding to the first duplex (14-mer sequences identified by "b", "t", "b*" and "t*" as described above) as barcodes (like the two sequences shown in Fig. 44F of Kishi et al.), and to 
(2) uniquely identify each hairpin extension, as suggested by Kishi '398, 
with a reasonable expectation of successfully expanding the usefulness of the method in the manner of Kishi '398 (and with retention of the spontaneous dissociation of elongated primers as taught by Kishi et al.) without surprising or unexpected results.  Additional rationales for the modifications are provided by the skilled person's recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and as simple substitution of one known element (multiple barcodes as unique identifiers) for another (non-barcoded regions of Kishi et al.) to obtain predictable results; and as simple use of a known technique (from Kishi '398) to improve the similar method (of Kishi et al.) in the same way.
Additionally regarding Claims 1, 3, 10-11 and 25, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Kishi et al. and Kishi '398 (as explained above) to substitute the single mismatch barcode in their first and subsequent hairpins with longer barcodes as taught by Hindson et al. with the reasonable expectation of successfully and dramatically expanding the ability to uniquely identify many more hairpin extensions without surprising or unexpected results.  Additional rationales for the modification are provided by the skilled person's recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and as simple substitution of one known element (longer barcodes as unique identifiers) for another to obtain predictable results; and as simple use of a known element (from Hindson et al.) to improve the similar method (of Kishi et al. and Kishi '398) in the same way.  
And regarding Claim 48, Kishi et al. teach "PolyT tails can be used on the 3' ends of hairpins" (see e.g. ¶343 and Fig. 30B) without expressly teaching a 3' poly(dT) region as presented in Claim 48.  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Kishi et al., Kishi '398 and Hindson et al. (as explained above) to use a 3' poly(dT) region in a DNA version of the first hairpin molecule for hybridization to a first input primer that is poly(dA) with a reasonable expectation of successfully mirroring the well-known hybridization between poly adenylated mRNA and poly(dT) oligonucleotides without surprising or unexpected results.
Additional rationales for the modification are provided by the skilled person's recognition of the changes as simple substitution of one known element (3' poly(dT)) for another (3' polyT) to obtain predictable results; and as simple use of known technique to improve a similar method in the same way.

Claims 4-6, 12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kishi et al., Kishi '398 and Hindson et al. as applied to Claims 1, 3, 10-11, 25 and 48 above, and further in view of the following.
This rejection has been previously presented and has been revised in light of amendments to independent Claim 4.
This rejection is separately presented in the interest of clarity of the record.  Each of independent Claim 4, and Claims 5 and 6 which depend therefrom, as well as Claims 19-20 (which depend from Claims 1 and 3), include the feature of "a capping reaction" (see part (g) of Claim 4 and see Claim 19).
More specifically, Claim 4 includes parts (a) through (c) of Claim 1 followed by parts (d) through (f), which are analogous to parts (d) and (e) of Claim 1 and the parts in Claim 3 (corresponding to "n" of Claim 4 being 1 and 2, respectively), to add one or more additional hairpin extensions.  Then part (g) of Claim 4 presents "a capping reaction" which is the same as that of dependent Claim 19, which depends from Claim 3.
The teachings of Kishi et al. and Kishi '398 and Hinson et al. have been described above.
The teachings of Kishi et al. regarding use of "[m]agnetic streptavidin beads [] so that the strands are pulled down with magnets for buffer exchange" where the strands refers to the extension products of "primers [] labeled with biotin on their 5' ends" (see e.g. pg 30, ¶¶0311- 0312) are reiterated.  The magnetic "beads" correspond to the "particle", "a metal", and "magnetic bead" of Claims 4, 5, and 6, respectively.  Additionally, the teachings of Kishi et al. regarding spontaneous dissociation of elongated primers are re-emphasized.  
Kishi et al. further teach generating a "string of concatenated barcodes" and the termination thereof by "binding a low concentration, free "b" domain strand, which results in a polymerase copying the new concatenated strand" (see pg 17, ¶¶0160-0161 and Fig. 44), where the free "b" domain strand corresponds to "a capping oligonucleotide" in Claims 4 and 19, and the extension thereof to copy the concatenated strand corresponds to the contacting and extending actions in Claims 4 and 19.  An artisan having ordinary skill would understand that "polymerase copying the new concatenated strand" means converting the "new" single-stranded DNA molecule into double-stranded DNA, which is more stable (e.g. more resistant to degradation), and resistant against secondary (i.e. intra molecular) interactions and loop formation, intermolecular hybridization to other nucleic acid molecules, and unwanted priming events.  
Kishi et al. also teach use of "Exo I DNA exonuclease [ ] to digest unreacted and unfinished single stranded products" after a strand extension reaction with dNTPs and BST Large Fragment DNA polymerase (see ¶¶0395-0396, Example 21), which corresponds to "a single strand-specific exonuclease" as presented in Claims 4 and 20.
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention practicing the modified method of Kishi et al., Kishi '398 and Hindson et al. (as explained above) to 
(1) convert a bead attached, newly elongated oligonucleotide to double-stranded DNA by using a primer, like the free "b" strands of Kishi et al., for "polymerase copying" the elongated oligonucleotides, and 
(2) include a post "polymerase-copying" digestion with Exo I DNA exonuclease, 
with the reasonable expectation of successfully making the elongated oligonucleotides more stable and resistant to unwanted interactions and reactions (based on (1) above) and digesting unreacted and unfinished single stranded products (based on (2) above) without surprising or unexpected results.
Additional rationales for the modifications are provided by the skilled person's recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and as simple use of known technique to improve the same method in the same way.

Response to Applicant Arguments
Applicant's arguments on pages 13-16 of the 6/1 Reply have been fully considered as with the totality of the record.  The arguments are not persuasive. 
Applicant’s arguments are based on the recitation of “not washed” in amended Claims 1 and 4 as addressed in the statement of rejections above.  Specifically, Applicant focuses on the teachings of Kishi ‘398 applied in the rejections, and then argues based on interpreting them in light of Figures 7C and 8 of Kishi ‘398 (see pgs 14-15 of the Reply).  
This is not persuasive because the teachings of Kishi ‘398 in those figures are not relied upon in the instant rejections.  As explained in the first obviousness rejection above, repetitive barcoded sequences grown by use of PER with multiple PER hairpins may be used as probes in the strategies for imaging in Figures 7C and 8 (see ¶0312 and “four probes with different primer extension overhangs” therein).  This possible use is unrelated to the teachings regarding PER that are relied upon in this rejection.  
Applicant’s argument is also not persuasive because, as described in the first obviousness rejection above, Kishi et al. teach spontaneous dissociation between elongated primers and their templates as part of their PER method.  And so it would be unnecessary for a modification to that Kishi et al. method to include a wash step to cause dissociation as asserted by Applicant.  
Additionally, Applicant’s argument is not persuasive because even if, in arguendo, an artisan having ordinary skill were to consider teachings from Figures 7C and 8 for combination with the teachings of Kishi et al., that consideration would include ¶¶0121-0122 (see pgs 13-14) of Kishi ‘398, which teach “a first set of fluorophore labeled signal strands are applied to a target or multiple targets, imaged, then removed (e.g., bleached , digested, washed away, or dissociated)” (underlining added to emphasize the alternative option of ‘dissociating’ without ‘washing away’).  
And that artisan would further consider that ‘dissociate’ teaching in combination with Kishi et al., who teach “heat-mediated dissociation” (see pg 36, ¶0383), which would be immediately recognized as a means for disrupting hybridization between two nucleic acid strands without any ‘wash’.  
In light of the foregoing, Applicant's arguments are not persuasive, and the rejections are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl

/AARON A PRIEST/Primary Examiner, Art Unit 1637